552 F.2d 255
Jo C. DEAL et al., Appellants,v.UNITED STATES of America, Appellee.
No. 76-1592.
United States Court of Appeals,Eighth Circuit.
Submitted March 15, 1977.Decided April 4, 1977.

E. C. Gilbreath, Fort Smith, Ark., James W. Gallman, W. W. Bassett, Jr., Fayetteville, Ark., R. H. "Bud" Mills, Stanley W. Ludwig, James M. Roy, Jr., Springdale, Ark., on brief, for appellants.
Michael J. Pangia, Trial Atty., Aviation Unit, Dept. of Justice, Washington, D. C., Robert E. Johnson, U. S. Atty., Fort Smith, Ark., on brief, for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Dr. Deal and five passengers, travelling in a private plane piloted by Dr. Deal from Fayetteville to Harrison, Arkansas, were all killed in a tragic accident while attempting to land at the Harrison airport.  Their executors brought this action against the United States under the Federal Tort Claims Act, 28 U.S.C. § 1346(b), asserting the accident was proximately caused by the negligence of federal air traffic controllers.


2
The district court (Judge Paul X Williams) dismissed all complaints on the basis that the Federal officials were guilty of no negligence which proximately caused the accident.  The basis for such determination is clearly set out in a well-reasoned opinion of the trial court reported at 413 F.Supp.  630 (W.D.Ark.).


3
Our examination of the record satisfies us that Judge Williams' detailed findings are supported by substantial evidence and that his decision was not induced by any erroneous view of the applicable law.  We affirm on the basis of Judge Williams' reported opinion.